Title: To James Madison from Jeremiah B. Howell, 3 March 1817
From: Howell, Jeremiah B.
To: Madison, James



Senate Chamber March 3d. 1817.

I regret extremely that the enclosed letters were received at so late a day as yesterday.  If it should so happen, you should be of the Opinion, that the application of our mutual friends, has arrived too late for you to decide on Officially, I flatter myself you will have no hesitation on favouring me, by placing these letters into the hands of your Successor, as soon as may be convenient; Accompanied with such written observations, as to you may seem proper & justifiable, with the view of effecting the object solicited by your Friends.
If not destroy’d, or mislaid, you may find in your collection of Official Papers, a File containing a communication from Mr. Jefferson addressed to you as his successor, on this particular subject.  Mr. Mathewson at that time in the Senate from R. I. inform’d me on his return home, that such was the information he received from Mr. Jefferson.  If they can be found you will oblige me by having them presented to Mr. Monroe, with these letters.  With sentiments of Respect and Friendship, your obet. Servt.

Jeremiah B. Howell

